 



Exhibit 10.S
JOHNSON CONTROLS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE 1.
PURPOSE AND DURATION
     Section 1.1. Purpose. The Johnson Controls, Inc. Executive Deferred
Compensation Plan (the “Plan”) permits certain employees of the Company and its
Affiliates to defer amounts otherwise payable or shares deliverable under
separate bonus or equity plans or programs maintained by the Company or an
Affiliate.
     Section 1.2. Duration. The Plan was originally effective on October 1,
2001, as a consolidation of the deferral features of various separate plans. The
Plan was most recently amended and restated effective as of January 1, 2005. The
Plan shall remain in effect until terminated by the Board pursuant to
Section 9.5.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
     (b) “Act” means the Securities Act of 1933, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.
     (c) “Administrator” means the Employee Benefits Policy Committee of the
Company.
     (d) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c).
     (e) “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 6.4.
     (f) “Board” means the Board of Directors of the Company.
     (g) “Change of Control” has the meaning ascribed in Section 8.3.

 



--------------------------------------------------------------------------------



 



     (h) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
     (i) “Committee” means the Compensation Committee of the Board, which shall
consist of not less than two members of the Board, each of whom is also a
director of the Company and qualifies as a “non-employee director” for purposes
of Rule 16b-3 of the Exchange Act.
     (j) “Company” means Johnson Controls, Inc., and its successors as provided
in Section 9.7.
     (k) “Deferral” means the amount credited, in accordance with a
Participant’s election or as required by the Plan, to the Participant’s Account
in lieu of the payment in cash thereof, or the issuance of Shares with respect
thereto. Deferrals include the following:
(1) Annual Incentive Deferrals: A deferral of all or a portion of a
Participant’s performance cash award under the annual incentive portion of the
Johnson Controls, Inc. Annual and Long-Term Incentive Performance Plan (or any
successor plan thereto) and, with the consent of the Administrator, any other
annual bonus plan maintained by the Company or an Affiliate.
(2) Long-Term Incentive Deferrals: A deferral of all or a portion of a
Participant’s performance cash award under the long-term incentive portion of
the Johnson Controls, Inc. Annual and Long-Term Incentive Performance Plan (or
any successor plan thereto) and, with the consent of the Administrator, any
other multi-year bonus plan maintained by the Company or an Affiliate.
(3) Share Deferrals: A deferral of the Shares that would otherwise be issuable
to a Participant in the form of restricted stock under any plan of the Company
providing for the grant of restricted stock.
(4) Deferred Restricted Stock Dividends: A deferral of the dividends paid on
restricted shares granted under any plan of the Company while such shares are
subject to a period of restriction.
     (l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (n) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price on the New York Stock Exchange as of
4:00 p.m. EST on the date

2



--------------------------------------------------------------------------------



 



in question (or the immediately preceding trading day if the date in question is
not a trading day), and with respect to any other property, such value as is
determined by the Administrator.
     (o) “Investment Options” means the investment options offered under the
Johnson Controls Savings and Investment (401k) Plan (excluding the Company stock
fund) or any successor plan thereto, the Share Unit Account, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Account.
     (p) “Participant” means an employee of the Company or any Affiliate who is
employed in the United States and is participating in the Company’s Stock
Ownership Program, and any other employee of the Company or any Affiliate who is
selected for participation under a Company or Affiliate plan described in
paragraph (k) and who is offered the ability (or is required) to make Deferrals
hereunder. Notwithstanding the foregoing, the Committee shall limit the
foregoing group of eligible employees to a select group of management and highly
compensated employees, as determined by the Committee in accordance with ERISA.
Where the context so requires, a Participant also means a former employee
entitled to receive a benefit hereunder.
     (q) “Plan Year” means the fiscal year of the Company.
     (r) “Separation from Service” means a Participant’s termination of
employment from the Company and all Affiliates, subject to the following:
(1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six
(6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided by either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day of the seventh (7th) month of the leave of absence.
(2) If a Participant provides insignificant services to the Company or an
Affiliate, the Participant will be deemed to have incurred a Separation from
Service. For this purpose, a Participant is not considered to be providing
insignificant services if he or she provides services at an annual rate that is
at least equal to twenty percent (20%) of the services rendered by such
individual, on average, during the immediately preceding three (3) calendar
years of employment (or his or her actual period of employment if less) and the
annual remuneration for such services is at least equal to twenty percent (20%)
of the average annual remuneration earned during the final three (3) full
calendar years of employment (or his or her actual period of employment, if
less).

3



--------------------------------------------------------------------------------



 



(3) If a Participant continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, the Participant will not be
deemed to have Separated from Service if the Participant is providing services
at an annual rate that is at least fifty percent (50%) of the services rendered
by such individual, on average, during the immediately preceding three
(3) calendar years of employment (or his or her actual period of employment if
less) and the annual remuneration for such services is at least fifty percent
(50%) of the average annual remuneration earned during the final three (3) full
calendar years of employment (or his or her actual period of employment if
less).
     (s) “Share” means a share of common stock of the Company.
     (t) “Share Unit Account” means the account described in Article 7, which is
deemed invested in Shares.
     (u) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Article 7.
     (v) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:
(1) an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a));
(2) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.
     (w) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
     Section 2.2. Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
PARTICIPATION
     Section 3.1. Effective Date. Each individual for whom an Account is
maintained under the Plan as of December 31, 2004, shall continue in
participation hereunder on January 1, 2005.
     Section 3.2. New Participants. Each employee of the Company or an Affiliate
shall automatically become a Participant on the date he makes (or is deemed to
make) a deferral election under Article IV.
ARTICLE 4.
DEFERRALS OF COMPENSATION
     Section 4.1. Annual Incentive Deferrals. A Participant may elect prior to
the first day of the fiscal year of the Company or an Affiliate for which an
annual incentive award is made, to have all or a part of the amount payable
under his annual incentive award (but not less than $1,000) deferred under this
Plan. A Participant’s election to defer an annual incentive award payment shall
be effective only for the award to which the election relates, and shall not
carry over from award to award. As of the first day of the fiscal year for which
the award is made, the Participant’s deferral election shall be irrevocable
except as provided in Section 4.5.
     Section 4.2. Long-Term Incentive Deferrals. A Participant who has been
awarded a long-term incentive award may elect, prior to the first day of the
final year of the performance period for such award (whether a calendar year or
the fiscal year of the Company or an Affiliate, as applicable), to have all or a
part of the amount payable under his long-term incentive award (but not less
than $1,000) deferred under this Plan. A Participant’s election to defer a
long-term incentive payment shall be effective only for the award to which the
election relates, and shall not carry over from award to award. As of the first
day of the final fiscal year of the performance period for such award, the
Participant’s deferral election shall be irrevocable except as provided in
Section 4.5.
     Section 4.3. Deferral of Restricted Stock. A Participant may elect prior to
or within the first thirty (30) days following the date the Company grants share
of restricted stock to defer all or any portion of the restricted stock awarded
to such Participant; provided the first vesting date for such restricted stock
award is thirteen (13) months from the grant date. A Participant’s election to
defer restricted stock shall be effective only for the Shares to which the
election relates, and shall not carry over from award to award. Share Deferrals
shall be subject to the same risk of forfeiture as the restricted shares to
which such Deferrals relate. As of the date on which the shares of restricted
stock would have been granted, the Participant’s deferral election shall be
irrevocable except as provided in Section 4.5; provided that, if the Share
Deferrals vest within thirteen (13) months following the date of grant of the
restricted stock, then if and to the extent required by Code Section 409A, such
deferral election shall be cancelled and the restricted stock shall be delivered
to the Participant on such vesting date.
     Section 4.4. Deferral of Dividends on Restricted Stock. All cash dividends
paid with respect to restricted stock granted by the Company to a Participant
while such stock is subject to

5



--------------------------------------------------------------------------------



 



a period of restriction shall be automatically deferred as Deferred Restricted
Stock Dividends. Deferred Restricted Stock Dividends shall be subject to the
same risk of forfeiture as the restricted shares to which such Deferrals relate.
     Section 4.5. Cancellation of Deferral Elections. If a Participant receives
a distribution due to an Unforeseeable Emergency and requests cancellation of
his or her deferral elections under Section 4.1, 4.2 or 4.3, or if the
Administrator determines that such deferral elections must be cancelled in order
for the Participant to receive a distribution due to an Unforeseeable Emergency
, then the Participant’s deferral election(s) shall be cancelled. Likewise, if
required for the Participant to receive a hardship distribution under the
Johnson Controls Savings and Investment (401k) Plan (or any successor plan
thereto), or any other 401(k) plan maintained by the Company or an Affiliate,
the Participant’s deferral election(s) shall be cancelled. A Participant whose
deferral election(s) are cancelled pursuant to this Section 4.5 may make a new
deferral election under Sections 4.1, 4.2 or 4.3 with respect to future
incentive awards or restricted stock awards, as applicable, unless otherwise
prohibited by the Administrator.
     Section 4.6. Administration of Deferral Elections. All deferral elections
must be made in the form and manner and within such time periods as the
Administrator prescribes in order to be effective.
ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS
     Section 5.1. Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options
selected by the Participant, provided that Share Deferrals and Deferred
Restricted Stock Dividends shall be automatically deemed invested in the Share
Unit Account. The Participant may make an initial investment election at the
time of enrollment in the Plan in whole increments of one percent (1%). A
Participant may also elect to reallocate his or her Account, and may elect to
allocate any future Deferrals, among the various Investment Options in whole
increments of one percent (1%) from time to time as prescribed by the
Administrator; provided that prior to November 15, 2006, Share Deferrals and
Deferred Restricted Stock Dividends shall not be eligible for re-allocation out
of the Share Unit Account. On and after November 15, 2006, Shares Deferrals and
Deferred Restricted Stock Dividends that are vested may be re-allocated our of
the Share Unit Account, subject to any restrictions on re-allocation as may be
imposed by the Company. Such investment elections shall remain in effect until
changed by the Participant. All investment elections shall become effective as
soon as practicable after receipt of such election by the Administrator, and
must be made in the form and manner and within such time periods as the
Administrator prescribes in order to be effective. In the absence of an
effective election, the Participant’s Account (to the extent the Plan does not
require Deferrals to be allocated to the Share Unit Account) shall be deemed
invested in the default fund specified for the Johnson Controls Inc. Savings and
Investment (401k) Plan (or any successor plan thereto).
     On each Valuation Date, the Administrator (or its designee) shall credit
the deemed investment experience with respect to the selected (or required)
Investment Options to each

6



--------------------------------------------------------------------------------



 



Participant’s Account. Notwithstanding anything herein to the contrary, the
Company retains the right to allocate actual amounts hereunder without regard to
a Participant’s request.
     Section 5.2. Allocations to Investment Options.
     (a) Incentive Deferrals. Annual and Long-Term Incentive Deferrals will be
deemed invested in an Investment Option as of the date on which the deferrals
would have otherwise been paid to the Participant.
     (b) Share Deferrals. Share Deferrals will be credited to a Participant’s
Share Unit Account as of the date the Participant would have otherwise been
issued shares of restricted stock.
     (c) Deferred Restricted Stock Dividends. Whenever the Company declares a
cash dividend on its Shares at a time when a Participant is deemed to have
Deferred Restricted Stock Dividends, a dividend award shall be made to such
Participant as of the date the dividend is paid to the Company’s shareholder.
The dividend award for a Participant shall be determined by multiplying the
number of restricted shares held by such Participant on the date the dividend is
declared by the amount or Fair Market Value of the dividend paid on one Share.
All such dividend awards shall be credited to a Participant’s Share Unit Account
as of the date of the dividend payment.
     Section 5.3. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.2, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.3 to Participants who are not subject to Section 16 of the Exchange
Act.
     Section 5.4. Accounts are For Record Keeping Purposes Only. Plan Accounts
and the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits. In any event, the Company or an Affiliate
may, in its discretion, set aside assets equal to part or all of such Account
balances and invest such assets in Company stock, life insurance or any other
investment deemed appropriate. Any such assets, including Company stock, shall
be and remain the sole property of the employer that set aside such assets, and
a Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.

7



--------------------------------------------------------------------------------



 



ARTICLE 6.
DISTRIBUTION OF ACCOUNTS
     Section 6.1. Form of Distribution . A Participant, at the time he makes an
initial deferral election under the Plan pursuant to any provision of Article 4,
may elect the form of distribution with respect to each of the following
sub-accounts:
     (a) Annual Incentive Deferrals, including interest, earnings or losses
thereon.
     (b) Long-Term Incentive Deferrals, including interest, earnings or losses
thereon.
     (c) Share Deferrals, as adjusted for gains or losses thereon.
     Such election shall be made in such form and manner as the Administrator
may prescribe, and shall be irrevocable. The election shall specify whether
distributions shall be made in a single lump sum or from two (2) to ten
(10) annual installments. In the absence of a distribution election with respect
to a particular subaccount, payment shall be made in ten (10) annual
installments.
     No election shall be made with respect to Deferred Restricted Stock
Dividends, which are automatically paid in a lump sum when the related
restricted shares vest.
     Section 6.2. Time of Distribution.
     (a) Separation from Service. Upon a Participant’s Separation from Service
for any reason, the Participant, or his Beneficiary in the event of his death,
shall be entitled to payment of the amount accumulated in such Participant’s
Account.
     (b) Payment of Deferred Restricted Stock Dividends. Notwithstanding
anything herein to the contrary, the portion of the Participant’s Share Unit
Account that is related to Deferred Restricted Stock Dividends shall be paid to
the Participant at the time the shares of restricted stock to which such
deferrals relate are no longer subject to a period of restriction.
     (c) Earlier Distribution. Notwithstanding the foregoing, a distribution may
be made prior to the date specified in subsection (a) or (b) above as follows:
(1) If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum as soon as practicable
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.
(2) If an amount under the Plan is required to be immediately distributed in a
lump sum under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed

8



--------------------------------------------------------------------------------



 



according to the terms of such order, provided the Participant holds the
Administrator harmless with respect to such distribution. The Plan shall not
distribute amounts required to be distributed under a domestic relations order
other than in the limited circumstance specifically stated herein.
     Section 6.3. Manner of Distribution. The Participant’s Account shall be
paid in cash in the following manner:
     (a) Lump Sum. If payment is to be made in a lump sum,
(1) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
(2) for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.
     The lump sum payment shall equal the balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date.
Notwithstanding the foregoing, the portion of the Participant’s Share Unit
Account related to Deferred Restricted Stock Dividends shall be paid as provided
in Section 6.2(b).
     (b) Installments. If payment is to be made in annual installments, the
first annual payment shall be made:
(1) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and
(2) for those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, in the third calendar quarter
of the following year.
     The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date. All subsequent annual payments shall be made in
the first calendar quarter of each subsequent calendar year, and shall be in an
amount equal to the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on
the number of installments elected) of the balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date. The final
annual installment payment shall equal the then remaining balance of such
Account as of the Valuation Date preceding such final payment date.
     Notwithstanding the foregoing provisions, if the balance of a Participant’s
Account at distribution date is less than fifty thousand dollars ($50,000)
during the payout period, the

9



--------------------------------------------------------------------------------



 



remaining balance shall be paid in the form of a lump sum on (or as soon as
practicable following) such distribution date.
     (c) Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under subsection
(a) or (b) in the following circumstances:
(1) If the distribution will violate the terms of a loan agreement or other
similar contract to which the Company or an Affiliate, as applicable, is a
party, and if any such violation will cause material harm to the Company or
Affiliate, the distribution shall be delayed until the first date that a
violation will not occur or the violation will not cause material harm to the
Company or an Affiliate.
(2) If the distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.
     Section 6.4. Distribution of Remaining Account Following Participant’s
Death.
     (a) Distribution. In the event of the Participant’s death prior to
receiving all payments due hereunder, the balance of the Participant’s Account
shall be paid to the Participant’s Beneficiary in a lump sum as soon as
practicable after the Participant’s death.
     (b) Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary the distribution payable after the Participant’s
death, and such distribution if not paid by the Beneficiary’s death shall be
made to the Beneficiary’s estate. In the event there is no valid beneficiary
designation in effect at the time of the Participant’s death, in the event the
Participant’s designated Beneficiary does not survive the Participant, or in the
event that the beneficiary designation provides that the Beneficiary must be
living at the time of distribution and such designated Beneficiary does not
survive to the distribution date, the Participant’s estate will be deemed the
Beneficiary and will be entitled to receive payment. If a Participant designates
his spouse as a beneficiary, such beneficiary designation automatically shall
become null and void on the date the Administrator receives notice of the
Participant’s divorce or legal separation.
     Section 6.5. Distribution in Event of Unforeseeable Emergency. If requested
by a Participant while in the employ of the Company or an Affiliate and if the
Administrator determines that an Unforeseeable Emergency has occurred, all or
part of the Participant’s vested Account may be paid out to the Participant in a
cash lump sum. The amount to be distributed to

10



--------------------------------------------------------------------------------



 



the Participant shall only be such amount as is needed to alleviate the
Participant’s Unforeseeable Emergency, including any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution, after taking into account the extent to which the emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause a severe financial hardship), or by cessation
of deferrals under the Plan.
     Section 6.6. Tax Withholding. The Company shall have the right to deduct
from any deferral or payment made hereunder, or from any other amount due a
Participant, the amount of cash and/or Fair Market Value of Shares sufficient to
satisfy the Company’s or Affiliate’s foreign, federal, state or local income tax
withholding obligations with respect to such deferral (or vesting thereof) or
payment. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Account balance shall be reduced by the amount needed to pay the
Participant’s portion of such tax.
     Section 6.7. Offset. The Company or Affiliate shall have the right to
offset from any amount payable hereunder any amount that the Participant owes to
the Company or any Affiliate without the consent of the Participant (or his
Beneficiary, in the event of the Participant’s death).
ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS
     Section 7.1. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award equal to the amount of the cash dividend paid or Fair Market
Value of other property distributed on one Share, multiplied by the number of
Share Units credited to his Share Unit Account on the date the dividend is
declared. The dividend award shall be converted into additional Share Units as
provided above using the Fair Market Value of a Share on the date the dividend
is paid or distributed. Any other provision of this Plan to the contrary
notwithstanding, if a dividend is paid on Shares in the form of a right or
rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.
     Section 7.2. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other

11



--------------------------------------------------------------------------------



 



change in corporate structure of the Company affecting Shares, the Committee may
make appropriate equitable adjustments with respect to the Share Units credited
to the Share Unit Account of each Participant, including without limitation,
adjusting the date as of which such units are valued and/or distributed, as the
Committee determines is necessary or desirable to prevent the dilution or
enlargement of the benefits intended to be provided under the Plan.
     Section 7.3. No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts. No individual shall have any right to receive a
distribution of Company stock under this Plan. All distributions from the Share
Unit Account are made in cash.
ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY
     Section 8.1. Acceleration of Payment of Accounts. Notwithstanding any other
provision of this Plan, within 30 days after a Change of Control, each
Participant, including Participants receiving installment payments under the
Plan, shall be entitled to receive a lump sum payment in cash of all amounts
accumulated in such Participant’s Account. Such payment shall be made as soon as
practicable following the Change of Control.
     In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty-day period prior to the date of the Change of
Control of the Company and (b) if the Change of Control of the Company is the
result of a transaction or series of transactions described in Section 8.3(a),
the highest price per Share of the Company paid in such transaction or series of
transactions.
     Section 8.2. Definition of a Change of Control. A Change of Control means
any of the following events, provided that each such event would constitute a
change of control within the meaning of Code Section 409A:
     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:
(1) Fifty percent (50%) of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or
(2) Thirty-five (35%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),

12



--------------------------------------------------------------------------------



 



provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or
     (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12-month period, provided that any individual becoming a
director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition. For purposes hereof, “a sale or other
disposition of all or substantially all of the assets of the Company” will not
be deemed to have occurred if the sale involves assets having a total gross fair
market value of less than forty percent (40%) of the total gross fair market
value of all assets of the Company immediately prior to the acquisition. For
this purpose, “gross fair market value” means the value of the assets without
regard to any liabilities associated with such assets.
     For purposes of this Section 8.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.

13



--------------------------------------------------------------------------------



 



     Section 8.3. Maximum Payment Limitation.
     (a) Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code; provided that this Section shall not apply in the case of a
Participant who has in effect a valid employment contract providing that the
Total Payments to the Participant shall be determined without regard to the
maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth (1) the amount of the Base Period Income, (2) the
amount and present value of Total Payments and (3) the amount and present value
of any excess parachute payments determined without regard to the limitations of
this Section. As used in this Section, the term “Base Period Income” means an
amount equal to the Participant’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.
     (b) Employment Contract Governs. The provisions of subsection (a) above
shall not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.

14



--------------------------------------------------------------------------------



 



ARTICLE 9.
GENERAL PROVISIONS
     Section 9.1. Administration.
     (a) General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “non-employee directors”,
then all determinations affecting Participants who are subject to Section 16 of
the Exchange Act shall be made by the full Board, and all determinations
affecting other Participants shall be made by the Board or an officer of the
Company or other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-ministerial
functions that relate to the participation by Participants who are subject to
Section 16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent of any such delegation, any
references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegatee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegatee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegatee’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.
     (b) Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination it deems necessary for
the proper administration of its respective duties under the Plan, including but
not limited to: (1) prescribe rules and regulations for the administration of
the Plan; (2) prescribe forms for use with respect to the Plan; (3) interpret
and apply all of the Plan’s provisions, reconcile inconsistencies or supply
omissions in the Plan’s terms; (4) make appropriate determinations, including
factual determinations, and calculations; and (5) prepare all reports required
by law. Any action taken by the Committee shall be controlling over any contrary
action of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent such delegation,
references to the Committee or Administrator herein shall mean such delegatee.
     (c) Decisions Binding. The Committee’s and Administrator’s determinations
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.
     (d) Procedures of the Committee. The Committee’s determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written consent, which
sets forth the action, is signed by each member of the Committee and filed with
the minutes for proceedings of the Committee. A majority of the entire Committee
shall constitute a quorum for the transaction of business. The Administrator’s
determinations shall be made in accordance with such procedures it establishes.

15



--------------------------------------------------------------------------------



 



     (e) Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s By-laws and Wisconsin law for their services as directors or officers
of the Company.
     Section 9.2. Restrictions to Comply with Applicable Law. All transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 under the Exchange Act. The Committee and Administrator shall administer
the Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.
     Section 9.3. Claims Procedures.
     (a) Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that he is entitled to a benefit under the Plan that is not provided,
the claimant or his legal representative shall file a written claim for such
benefit with the Committee within one hundred and eighty (180) days from the
date the claimant receives the distribution giving rise to the claim or knows of
the facts giving rise to the claim. The Committee shall review the claim within
ninety (90) days following the date of receipt of the claim; provided that the
Committee may determine that an additional ninety (90)-day extension is
necessary due to circumstances beyond the Committee’s control, in which event
the Committee shall notify the claimant prior to the end of the initial period
that an extension is needed, the reason therefor and the date by which the
Committee expects to render a decision. If the claimant’s claim is denied in
whole or part, the Committee shall provide written notice to the claimant of
such denial. The written notice shall include: the specific reason(s) for the
denial; reference to specific Plan provisions upon which the denial is based; a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of which such material or information is
necessary; and a description of the Plan’s review procedures (as set forth in
subsection (b)) and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse determination upon review.
     (b) Request for Appeal. The claimant has the right to appeal the
Committee’s decision by filing a written appeal to the Committee within sixty
(60) days after claimant’s receipt of the decision or deemed denial. The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal. The claimant may submit written comments,
documents, records and other information relating to his claim with the appeal.
The Committee will review all comments, documents, records and other information
submitted by the claimant relating to the claim, regardless of whether such
information was submitted or considered in the initial claim determination. The
Committee shall make a determination on the appeal within sixty (60) days after
receiving the claimant’s written appeal; provided that the Committee may
determine that an additional sixty (60)-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end

16



--------------------------------------------------------------------------------



 



of the initial period that an extension is needed, the reason therefor and the
date by which the Committee expects to render a decision. If the claimant’s
appeal is denied in whole or part, the Committee shall provide written notice to
the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under section 502(a) of ERISA.
If the claimant does not receive a written decision within the time period(s)
described above, the appeal shall be deemed denied on the last day of such
period(s).
     (c) ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator.
     Section 9.4. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or an
Affiliate. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 6.4. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
     (b) Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan. However, any liability to any person with
respect to the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No obligation of the Company or an
Affiliate shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company or any Affiliate. Nothing contained in this Plan
and no action taken pursuant to its terms shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company or an
Affiliate and any Participant or Beneficiary, or any other person.
     Section 9.5. Amendment or Termination of Plan.
     (a) Amendment. The Committee may at any time amend the Plan, including but
not limited to modifying the terms and conditions applicable to (or otherwise
eliminating) Deferrals to be made on or after the amendment date; provided,
however, that no amendment may reduce or eliminate any Account balance accrued
to the date of such amendment (except as such Account balance may be reduced as
a result of investment losses allocable to such Account) without a Participant’s
consent except as otherwise specifically provided herein; and provided further
that the Board must approve any amendment that expands the class of employees
eligible for participation under the Plan, that materially increases the
benefits provided under the Plan or that is required to be approved by the Board
by any applicable law or the listing requirements of the national securities
exchange upon which the Company’s common stock is then traded . In addition, the
Administrator may at any time amend the Plan to make administrative changes and
changes necessary to comply with applicable law.

17



--------------------------------------------------------------------------------



 



     (b) Termination. The Committee may terminate the Plan in accordance with
the following provisions. Upon termination of the Plan, any deferral elections
then in effect shall be cancelled.
(1) The Committee may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Plan are distributed to the Participants or Beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, in the later of: (A) the calendar year in which the Plan
termination occurs or (B) the first calendar year in which payment is
administratively practicable.
(2) The Committee may terminate the Plan at any time during the period that
begins thirty (30) days prior and ends twelve (12) months following a Change of
Control, provided that all substantially similar arrangements (within the
meaning of Code Section 409A) sponsored by the Company are terminated, so that
all participants under similar arrangements are required to receive all amounts
of compensation deferred under the terminated arrangements within twelve
(12) months of the date of termination of the arrangements.
(3) The Committee may terminate the Plan at any other time. In such event, the
balance of all Accounts will be distributed to all Participants or
Beneficiaries, as applicable, in a single sum payment mo earlier than twelve
(12) months (and no later than twenty-four (24) months) after the date of
termination, regardless of any distribution election then in effect. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within five (5) years following the date of the Plan’s termination,
unless any individual who was a Participant under this Plan is excluded from
participating thereunder for such five (5) year period.
     Section 9.6. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company and its participating
Affiliates.

18



--------------------------------------------------------------------------------



 



     Section 9.7. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.
     Section 9.8. Governing Law; Limitation on Actions; Dispute Resolution.
     (a) Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.
     (b) Limitation on Actions. Any action or other legal proceeding with
respect to the Plan may be brought only after the claims and appeals procedures
of Section 9.3 are exhausted and only within period ending on the earlier of
(1) one year after the date claimant receives notice or deemed notice of a
denial upon appeal under Section 9.3(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal law. Any action or other
legal proceeding not adjudicated under ERISA must be arbitrated in accordance
with the provisions of subsection (c).
     (c) Arbitration.
(1) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate employer, if a Participant or
Beneficiary brings a claim that relates to benefits under this Plan that is not
covered under ERISA, and regardless of the basis of the claim (including but not
limited to, actions under Title VII, wrongful discharge, breach of employment
agreement, etc.), such claim shall be settled by final binding arbitration in
accordance with the rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
(2) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:

19



--------------------------------------------------------------------------------



 



Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
(3) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable complaint
resolution procedure has been completed.
(4) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
(5) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.
(6) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by

20



--------------------------------------------------------------------------------



 



the Company. AAA rules notwithstanding, the admissibility of evidence offered at
the arbitration shall be determined by the arbitrator who shall be the judge of
its materiality and relevance. Legal rules of evidence will not be controlling,
and the standard for admissibility of evidence will generally be whether it is
the type of information that responsible people rely upon in making important
decisions.
(7) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

21



--------------------------------------------------------------------------------



 



ADDENDUM
SPECIAL TRANSITION RULES

    Pursuant to the provisions of Notice 2005-1:   1.   In reliance on the
6-month advance deferral election for performance-based compensation, the
Company provided each Participant with an opportunity to file a new deferral
election by March 31, 2005, with respect to each of such Participant’s Annual
and Long-Term Incentive Awards that had not yet been paid as of the date the
election was filed.   2.   The Company provided each Participant with an
opportunity to file a new distribution election during calendar year 2005, with
respect to each of his Annual Incentive Deferrals sub-account, Long-Term
Incentive Deferrals sub-account and Share Deferrals sub-account. The new
distribution election allowed the Participant to select a lump sum or up to ten
(10) annual installments for each of his sub-accounts. The distribution election
received by the Administrator as of December 31, 2005 is irrevocable.   3.   The
Company permitted the following individuals to cancel participation in the Plan
and receive a lump sum payout in 2005 of his Account Balance: John Fiori

22